DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 10/25/19. 
The examiner acknowledges the amendments to the claims and specification.
Claims 16-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2019 and 02/25/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 16, 19, 26, and 30 are objected to because of the following informalities: 
Claim 16, line 6 reads “into other of the different kinds of organs” and should read as --into another of the different kinds of organs--.
Claim 16, line 8 reads “the fixing units”, but instead should read as --the at least one
Claim 19, line 2 reads “as goes away” and should read as --as it goes away--.
Claims 26, lines 2-3 read “into other of the different kinds of organs”  and should read as --into another of the different kinds of organs--.
Claim 30, lines 2-3 read “one end of which is to be inserted inside one of the different kinds of organs and the other end of which is to be inserted inside the other of the different kinds of organs”, but should read as --one end of which is configured to be inserted inside one of the different kinds of organs and the other end of which is configured to be inserted inside the other of the different kinds of organs--, or similar language.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
at least one fixing unit in claims 16, 29
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 16-30 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 16, lines 4-6 recite “at least a portion of the main body is inserted into one of a plurality of different kinds of organs to be anastomosed with each other, and a remaining portion of the main body is inserted into other of the different kinds of organs” configured to be inserted into one of a plurality of different kinds of organs to be anastomosed with each other, and a remaining portion of the main body is configured to be inserted into other of the different kinds of organs--.
Claim 17, lines 6-7 recite “a locking portion formed at an end of the extension portion and having a shape with which the different kinds of organs are latched” (emphasis added).  The claim is interpreted as encompassing a human organism since it recites a locking portion being attached to a part of the human body, or having a shape latched with different kinds of organs.  For examination purposes, the examiner will read the limitation as --a locking portion formed at an end of the extension portion and having a shape configured to be latched with the different kinds of organs--.
Claim 18, lines 3-4 recite “the end portions are fixedly latched to the different kinds of organs” (emphasis added).  The claim is interpreted as encompassing a human organism since it recites end portions being attached to a part of the human body, or being fixedly latched to the different kinds of organs.  For examination purposes, the examiner will read the limitation as --the end portions are configured to be fixedly latched to the different kinds of organs--.
Claims 19-30 are rejected due to their dependency on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 20, 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., hereinafter “Kim” (KR 10-2001-0017739 A, also published as KR100340336 B1), cited in IDS filed 10/25/2019 and 02/25/2021, with English translation and abstract.
Regarding claim 16, Kim discloses a stent for anastomosis of different kinds of organs, comprising: a main body 3 (see Figures 1-3); and at least one fixing unit 5 provided in the main body, wherein at least a portion of the main body is configured to be inserted into one of a plurality of different kinds of organs to be anastomosed with each other and a remaining portion of the main body is configured to be inserted into another of the different kinds of organs (see Figure 3 showing one portion of the main body 3 in pancreatic duct 100, and another portion of main body 3 in small intestine 110 anastomosed with each other), and wherein a distance between the different kinds 200 is inserted through holes 7 in fixing units 5 and bound to tissue of the organs to maintain the distance between the organs 100, 110).
	Regarding claim 20, Kim discloses the at least one fixing unit 5 comprises a ring member installed on an outer circumferential surface of the main body 3 (see Figures 1-2) to pass a suture thread 200 for suturing a gap to be formed between the different kinds of organs (see Figure 3).
	Regarding claim 29, Kim discloses the main body 3 and the at least one fixing unit 5 comprise a biodegradable polymer including polyglycolide (see page 5 of English translation, paragraph 7 under “Structure & Operation of the Invention” that indicates that the main body and fixing unit are manufactured of polyglycolic acid that can be absorbed in the human body).
	Regarding claim 30, Kim discloses the main body 3 has a hollow cylindrical shape (see Figures 1-2) one end of which is configured to be inserted inside one of the different kinds of organs 100 and the other end of which is configured to be inserted inside the other 110 of the different kinds of organs to communicate between the different kinds of organs (see Figure 3).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2001-0017739 A, also published as KR100340336 B1) in view of Wirtel, III et al., hereinafter “Wirtel” (U.S. Pub. No. 2015/0245839), cited in IDS filed 02/25/2021.
Regarding claim 17, Kim discloses the device, as discuss above, except for the 
at least one fixing unit comprises one or more hook members installed on an outer circumferential surface of the main body, and wherein each of the one or more hook members comprises: an extension portion outwardly extending from an outer circumferential surface of the main body; a locking portion formed at an end portion of the extension portion and having a shape configured to be latched with the different kinds of organs; and a recess groove recessed between the extension portion and the locking portion.
	In the same field of art, namely stents for anastomosis, Wirtel teaches in Figures 45-47, paragraphs [0144]-[0146], at least one fixing unit comprising one or more hook members (plurality of securement elements 1720 and 1770 having tissue piercing portions 1724, 1774, respectively, which can have hooked profile as seen in Figure 47) installed on an outer circumferential surface of a main body (first ring assembly 1702 and second ring assembly 1752 together), and wherein each of the one or more hook 1722, 1772) outwardly extending from an outer circumferential surface of the main body; a locking portion (tissue piercing portions 1724, 1774) formed at an end portion of the extension portion and having a (hooked) shape configured to be latched with the different kinds of organs are latched; and a recess groove (see inner curved portion of hooked profile, pointed by reference numeral 1770 in Figure 46) recessed between the extension portion and the locking portion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one fixing unit to have one or more hook members as claimed, as taught by Wirtel, to Kim since doing so would be substitution of one known fixing element for another, which would have yielded predictable results, namely securing an anastomosis stent to tissue of different organs.  See MPEP 2143.
	Regarding claim 18, Kim as modified by Wirtel, teaches the one or more hook members include one or more pairs of the hook members (see multiple hook members in Figure 47 of Wirtel, wherein one pair includes tissue piercing portions 1724, 1774), and end portions of the same pair of hook members are extended away from each other in a longitudinal direction of the main body so that the end portions are configured to be fixedly latched to the different kinds of organs (as seen in Figure 47 of Wirtel, tissue piercing portion 1724 latches onto bladder, and tissue piercing portion 1774 latches onto urethra).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more hook members include one or more pairs of the hook members, as taught by Wirtel, in Kim since doing .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2001-0017739 A, also published as KR100340336 B1) in view of Wirtel (U.S. Pub. No. 2015/0245839), as applied to claim 17 above, and further in view of Kashkarov et al., hereinafter “Kashkarov” (U.S. Pub. No. 2009/0318951).
	Regarding claim 19, Kim and Wirtel disclose the claimed device, as discussed above, except for the locking portion has a hook shape in which a diameter becomes smaller as it goes away from the end portion of the extension portion.
	In the same field of endeavor, namely devices with fixing units, Kashkarov teaches in Figure 9D a locking portion (terminal end portion of 72) having a hook shape in which a diameter becomes smaller as it goes away (the terminal end portion of 72 curls tighter, or has a sharper radius of curvature than the rest of 72) from an end portion of an extension portion (proximal end portion of 72 connected to 71).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking portion diameter as claimed, as taught by Kashkarov, to Kim and Wirtel since the smaller diameter ends would facilitate and ensure penetration of the locking portion into tissue of the organs. 



Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2001-0017739 A, also published as KR100340336 B1) in view of Banas et al., hereinafter “Banas” JP 2007503279 A (cited in IDS filed 10/25/2019)
Regarding claims 21-22, Kim discloses the claimed device, including the at least one fixing unit comprises a ring 5 member installed on an outer circumferential surface of the main body 3 to pass a suture thread 200 for suturing between the different kinds of organs 100, 110 (see Figures 1-3), but does not disclose the at least one fixing unit comprising a plurality of through-holes which are formed on an outer circumferential surface of the main body to pass a suture thread for suturing a gap to be formed between the different kinds of organs.
In the same field of endeavor, namely devices with fixing units, Banas teaches in Figure 16 at least one fixing unit comprising a plurality of through-holes 78 which are formed on an outer circumferential surface 72 of a main body to pass a suture thread 79 capable of suturing a gap to be formed between the different kinds of organs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that at least one of the fixing units comprises a plurality of through-holes as claimed, as taught by Banas, since doing so would be substitution of one known fixing element for another, which would have yielded predictable results, namely securing an anastomosis stent to tissue of different organs.  See MPEP 2143. 

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2001-0017739 A, also published as KR100340336 B1) in view of Cassell (U.S. Pat. No. 6,666,873), cited in IDS filed 10/25/19.
Regarding claims 23-25, Kim discloses the claimed device, as discussed above, including the at least one fixing unit comprises a ring member 5 through which a suture 200 thread for suturing a gap to be formed between the different kinds of organs 100, 110 passes, wherein the at least one of the ring member is installed on the outer circumferential surface of the main body (see Figures 1-3), except for the at least one fixing unit comprises: one or more hook members installed on an outer circumferential surface of the main body, wherein the one or more hook members comprise a plurality of hook members, and the plurality of hook members are arranged along a circumferential direction of the main body to have an equal interval between each hook member and its adjacent hook member.
In the same field of art, namely stents for anastomosis, Cassell teaches in Figures 1 and 5 at least one fixing unit comprises: one or more hook members 7 installed on an outer circumferential surface of a main body (1 and 2 together) wherein the one or more hook members comprise a plurality of hook members 7, and the plurality of hook members are arranged along a circumferential direction of the main body to have an equal interval between each hook member and its adjacent hook member (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the at least one fixing unit comprises: one or more hook members as claimed, as taught by Cassell, since doing 5 of Kim would be arranged at a position to face the plurality of hook members 7 along the circumference of the main body.
	Regarding claims 26-28, Kim discloses the claimed device, as discussed above, except for the main body comprises a first body to be inserted into one of the different kinds of organs; and a second body to be inserted into another of the different kinds of organs and detachably coupled to the first body, wherein the main body further comprises: a locking piece provided in one of the first body and the second body; and an insertion groove into which the locking piece is inserted and provided in the other of the first body and the second body, wherein a locking jaw to which the locking piece is fixedly latched protrudes from an inner circumferential surface of the insertion groove, and the different kinds of organs are maintained to make a contact with each other when the locking piece is fixedly latched to the locking jaw.
	Cassell further teaches in Figures 1-3 and 5, a main body comprises a first body 1 to be inserted into one of different kinds of organs; and a second body 2 to be inserted into another of the different kinds of organs and detachably coupled to the first body (see col. 3, lines 60-64; first and second bodies snap together, and are capable of being detached given enough force to separate them), wherein the main body further comprises: a locking piece 2a provided in one of the first body and the second body; and an insertion groove (see indentation leading to lip 1a) into which the locking piece is inserted and provided in the other of the first body and the second body, wherein a 1a to which the locking piece is fixedly latched protrudes from an inner circumferential surface of the insertion groove, and the different kinds of organs are capable of being maintained to make contact with each other when the locking piece is fixedly latched to the locking jaw.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to have a first body and a second body with a locking piece and insertion groove as claimed, as taught by Cassell, in order to bring together and hold the tissues to be joined in optimum alignment (see Cassell; col. 2, lines 2-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        12/03/20213